[exhibit1012019q2001.jpg]
Section 1: 8-K (FORM 8-K) UNITED STATES SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549 _____________________ FORM 8-K _____________________
CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 Date of Report (Date of earliest event Reported): April 2, 2019 HANMI
FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Charter)
Delaware 000-30421 95-4788120 (State or Other Jurisdiction of Incorporation)
(Commission File Number) (I.R.S. Employer Identification Number) 3660 Wilshire
Boulevard, Penthouse Suite A, Los Angeles, California 90010 (Address of
Principal Executive Offices) (Zip Code) (213) 382-2200 (Registrant's telephone
number, including area code) Not Applicable (Former name or former address, if
changed since last report) Check the appropriate box below if the Form 8-K
filing is intended to simultaneously satisfy the filing obligation of the
registrant under any of the following provisions: [ ] Written communications
pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting
material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]
Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act
(17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule
13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark
whether the registrant is an emerging growth company as defined in Rule 405 of
the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities
Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company [ ] If an
emerging growth company, indicate by check mark if the registrant has elected
not to use the extended transition period for complying with any new or revised
financial accounting standards provided pursuant to Section 13(a) of the
Exchange Act. [ ]



--------------------------------------------------------------------------------



 
[exhibit1012019q2002.jpg]
Item 5.02. Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.
On April 3, 2019, Hanmi Financial Corporation (the “Company”), and its wholly
owned subsidiary, Hanmi Bank (the “Bank”), announced that Bonita I. Lee, age 56,
will succeed C. G. Kum as the President and Chief Executive Officer of the
Company and the Bank, effective May 3, 2019. The Boards of Directors of the
Company and the Bank have also appointed Ms. Lee as a director of the Company
and the Bank, effective immediately. Currently, Ms. Lee serves as the President
and Chief Operating Officer of the Company and the Bank. Ms. Lee was named the
President of the Company and the Bank in June 2018. Ms. Lee served as Chief
Operating Officer of the Company and the Bank since August 2013. Ms. Lee is not
a party to any transaction with the Company or the Bank that would require
disclosure under Item 404(a) of Securities and Exchange Commission Regulation
S-K. In connection with Ms. Lee’s appointment, the Company and the Bank entered
into an amended and restated employment agreement with Ms. Lee, to be effective
May 3, 2019. Under the amended and restated employment agreement, Ms. Lee will
serve as the President and Chief Executive Officer of the Company and the Bank.
Ms. Lee’s amended and restated employment agreement has a three-year term,
ending May 6, 2022, that renews automatically for one-year periods on each
subsequent anniversary of May 6th, unless either Ms. Lee or the Company or Bank
provides written notice of non-renewal at least 60 days prior to end of the
term. Under the amended and restated employment agreement, Ms. Lee will be paid
an initial salary of $525,000 and will have a bonus potential of 100% of salary.
In recognition of her appointment as Chief Executive Officer, she will receive a
restricted stock grant on the effective date of the amended and restated
employment agreement, the approximate value of which will be $525,000 (to the
nearest whole share) on the grant date. The restricted stock grant will vest in
three approximately equal installments on each anniversary of the grant date,
provided Ms. Lee remains employed as the Chief Executive Officer on each such
date. She will also be entitled to participate in employee benefit plans of the
Company and the Bank, including medical, dental, vision and life insurance
coverage and will be eligible for certain perquisites, including a monthly
automobile allowance of $3,000, the payment of a membership at the country club
of her choice, $25,000 per year in continuing professional education and 20 days
of paid leave annually. In addition, Ms. Lee will be provided term life
insurance coverage of up to $1.0 million, or such lesser amount as can be
purchased with an annual premium payment of $25,000. In the event of her
termination without “cause” or for “good reason” (as each is defined in the
amended and restated employment agreement), Ms. Lee will be entitled to receive
the following severance payments and benefits: (1) continued payment of her
then-current salary for 12 months, (2) a lump sum payment equal to a pro-rated
portion of her prior year’s annual bonus based on the number of days worked
during the year, (3) accelerated vesting of any then-unvested time-based equity
awards held by Ms. Lee with respect to the portion that would have vested if Ms.
Lee’s employment had continued for one year following her date of termination
and (4) continued health insurance benefits at the Company’s expense under COBRA
for up to 18 months. If her employment is terminated without cause or for good
reason following a change in control, Ms. Lee is entitled to (1) two and
one-half times her then-annual base salary and then-maximum annual bonus, (2)
full acceleration of any then- unvested time-based equity awards and (3)
continued health insurance benefits for up to 18 months. In the event of her
death or disability, she or her estate, as applicable, will be entitled to
receive a lump-sum payment of an amount equal to the pro-rated portion of her
prior year’s annual bonus based on the number of days worked during the year of
termination. The payment of the above-benefits is generally conditioned on Ms.
Lee’s entry into and non-revocation of a general release in favor of the Company
and the Bank. The foregoing description of the amended and restated employment
agreement is qualified in its entirety by reference to the amended and restated
employment agreement that is attached hereto as Exhibit 10.1 to this Current
Report on Form 8-K and is incorporated by reference into this Item 5.02. The
press release announcing the appointment of Ms. Lee is attached as an exhibit to
this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits.
(a) Financial statements of businesses acquired. None (b) Pro forma financial
information. None (c) Shell company transactions: None (d) Exhibits. 10.1
Amended and Restated Employment Agreement by and among Hanmi Financial
Corporation, Hanmi Bank and Bonita I. Lee dated April 2, 2019 99.1 Press release
dated April 3, 2019



--------------------------------------------------------------------------------



 
[exhibit1012019q2003.jpg]
SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934,
the registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized. HANMI FINANCIAL CORPORATION Date: April 3,
2019 By: /s/ Joseph K. Rho Joseph K. Rho Chairman of the Board (Back To Top)
Section 2: EX-10.1 (EXHIBIT 10.1) EXHIBIT 10.1 April 2, 2019 Bonita I. Lee Re:
Amended and Restated Employment Agreement Dear Ms. Lee: This is your AMENDED AND
RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) with Hanmi Financial
Corporation, a Delaware corporation, and Hanmi Bank, a state chartered bank
incorporated under the laws of the State of California (together, the
“Company”). It sets forth the terms of your employment with the Company,
effective as of close of business on May 3, 2019 (the “Effective Date”).
Effective as of the Effective Date, this Agreement supersedes and replaces in
its entirety that certain Employment Agreement, dated February 12, 2018, by and
between the Company and you (the “Prior Agreement”). 1. Your Position,
Performance and Other Activities. (a) Position. You will be employed in the
position of President and Chief Executive Officer (“CEO”) of the Company and
will report directly to the Company’s Board of Directors (the “Board”). You and
the Company acknowledge that you will become a member of the Board, effective as
of the execution date of this Agreement. The Company will use all reasonable
efforts to cause you to be nominated for re- election to the Board each time
your Board term expires during the Term (as defined in Section 2). You agree to
serve as a member of the Board, as well as a member of any Board committee to
which you may be elected or appointed. You also agree that, unless otherwise
agreed to by you and the Company, you will be deemed to have resigned from the
Board and each Board committee voluntarily, without any further action by you,
as of the end of the Term or upon a termination of your employment with the
Company for any reason. (b) Authority, Responsibilities and Reporting. You will
have the authority, responsibilities and reporting relationships that correspond
to your position, including any particular authority, responsibilities and
reporting relationships consistent with your position that the Board may assign
to you from time to time and you shall perform your duties hereunder in
compliance with such policies of the Company as may be adopted from time to
time. (c) Performance. During your employment, you will devote substantially all
of your business time and attention to the Company and will use good faith
efforts to discharge your responsibilities under this Agreement to the best of
your abilities. During the Term, your place of performance will be the
headquarters of the Company or such other place as the Board determines. Your
performance will be reviewed by the Board on an on-going basis and no less
frequently than annually. (d) Other Activities. During your employment, you will
not render any business, commercial or professional services to any party other
than the Company. However, you may (i) serve on corporate, civic or charitable
boards, (ii) manage personal investments, and (iii) deliver lectures, fulfill
speaking engagements and teach at educational institutions, so long as (A) these
activities do not interfere with your performance of your responsibilities under
this Agreement, (B) any service on a corporate, civic or charitable board is
disclosed to the Board contemporaneously upon commencement and then at least
annually to the Board and (C) no such services are provided to any competitor of
the



--------------------------------------------------------------------------------



 
[exhibit1012019q2004.jpg]
Company. 2. Term of Your Employment. Your employment under this Agreement shall
be for a term commencing on the Effective Date and ending upon the earlier of
(i) May 6, 2022 (the “End Date”), or (ii) the close of business on the effective
date of termination of your employment pursuant to Section 5 (the “Term”). On
the End Date and on each subsequent anniversary of the End Date thereafter
(each, a “Renewal Date”), the Term shall automatically renew for an additional
one (1) year period, unless either you or the Company provides the other party
with written notice of non-renewal of the Term at least sixty (60) days prior to
the End Date or such Renewal Date, as applicable. Notwithstanding the foregoing,
your employment can be terminated by either party providing advance written
notice in accordance with Section 5(e). If you remain employed by the Company
following the expiration of the Term (including pursuant to a non-renewal
thereof), except as otherwise expressly provided herein, your employment
relationship with the Company (if any) shall cease to be governed by the terms
and conditions of this Agreement and shall be on an at-will basis on such terms
as may be prescribed by the Company, unless otherwise agreed to by you and the
Company in writing; provided, however, that the provisions of Section 7 below
shall survive the expiration or termination of the Term in accordance with their
terms. 1



--------------------------------------------------------------------------------



 
[exhibit1012019q2005.jpg]
3. Your Compensation. (a) Salary. During the Term, you will receive an annual
base salary, which may be increased from time to time, but not reduced (other
than a reduction that would affect all senior executives of the Bank based on
the financial performance of the Bank, and in such case, your reduction shall
not exceed the percentage reduction of similarly situated senior executives of
the Bank) (your “Salary”) payable in accordance with the Company’s regular
payroll practices. The amount of your Salary as of the Effective Date will be
$525,000. Your Salary will be reviewed at least annually commencing in 2020 and
may be increased, but not decreased (except as noted above), in the sole
discretion of the independent members of the Board, based on the recommendation
from the Compensation and Human Resources Committee (the “CHRC”). (b) CEO Equity
Grant. On the Effective Date of this Agreement, You shall receive an award of
restricted stock, the approximate value of which will be $525,000 (to the
nearest whole share) on the grant date. Consistent with the terms of the
restricted stock agreement to be entered into by the Company and You on the
grant date, the restricted stock grant will vest at the rate of 33% each, on the
first and second anniversary of the grant date, and at the rate of 34% on the
third anniversary of the grant date, provided that you remain employed as the
Chief Executive Officer of the Company and the Bank on each such anniversary of
the grant date. (c) Incentive Compensation. During the Term, You will be
eligible to receive an annual bonus (your “Bonus”) for each fiscal year of the
Company commencing with the fiscal year ending December 31, 2019, pursuant to an
annual bonus plan. The amount of the Bonus and the performance goals applicable
to the Bonus shall be determined in accordance with the terms and conditions of
said bonus plan as in effect from time to time, as determined by the independent
members of the Board in sole discretion, based on a recommendation from the
CHRC. Your total annual Bonus (cash plus equity awards) for any fiscal year
cannot exceed 100% of your Salary. 4. Other Employee Benefits. During the Term:
(a) Vacation. You shall be entitled to twenty (20) days paid vacation per year
(prorated for partial years), and to such paid holidays as are observed by the
Company from time to time, all in accordance with the Company’s policies and
practices that are applicable to the Company’s senior executives. Unused
vacation will be carried over from year to year and/or paid out as provided in
the Company’s vacation plans and polices in effect from time to time. (b)
Business Expenses. You will be reimbursed for all reasonable business expenses
incurred by you in performing your responsibilities under this Agreement.
Reimbursements will be made pursuant to the Company’s normal practices and
procedures for senior executives. (c) Facilities. You will be provided with
office space, facilities, secretarial support and other business services
consistent with your position on a basis that is at least as favorable as that
provided to similarly situated senior executives of the Company. 2



--------------------------------------------------------------------------------



 
[exhibit1012019q2006.jpg]
(d) Employee Benefit Plans. (i) You shall be eligible to participate in all
incentive plans, practices, policies and programs, and all savings and
retirement plans, policies and programs in effect from time to time, in each
case that are applicable generally to senior executives of the Company; (ii) you
and your eligible family members shall be eligible for participation, at the
Company’s expense, in the welfare benefit plans, practices, policies and
programs (including, if applicable, medical, dental, vision, disability,
employee life, group life and accidental death insurance plans and programs)
maintained for the Company’s senior executives from time to time; provided,
however, that if your participation in such plans and programs at the Company’s
expense would violate applicable law or would result in fines or penalties to
the Company (including, without limitation, pursuant to the Patient Protection
and Affordable Care Act or Section 2716 of the Public Health Service Act or any
other health care law), then you and the Company shall in good faith negotiate
replacement benefits and/or replacement compensation to be paid or provided to
you in lieu of such participation at the Company’s expense; (iii) the Company
shall pay directly or, at its election, reimburse you for the cost of premiums
of up to $25,000 annually for term life insurance coverage of up to One Million
Dollars ($1,000,000) on your life during the Term (or such lesser amount of
coverage as can be purchased for $25,000 annually); and (iv) you shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices, and procedures of the Company. (e) Country Club Membership. The
Company will provide you with a country club membership in Los Angeles,
California at a country club selected by the Company and reasonably acceptable
to you and will pay or reimburse you for any and all membership fees in
connection with such membership. (f) Automobile Allowance. The Company will
provide you with a monthly automobile allowance of Three Thousand Dollars
($3,000). (g) Professional Education. The Company shall provide up to $25,000
per annum, or such other amount as mutually agreed to by the Board and you, for
each year during the initial Term, and in the sole discretion of the Board for
each year during the Renewal Terms, for your continuing professional education
to assist you in developing and honing the skills of your position as Chief
Executive Officer. (h) Liability Insurance. The Company shall maintain (i) a
directors’ and officers’ liability insurance policy, or an equivalent errors and
omissions liability insurance policy, and (ii) an employment practices liability
insurance policy. Each such policy shall cover you with scope, exclusions,
amounts and deductibles no less favorable to you than those applicable to the
Company’s senior executive officers and directors on the Effective Date, or any
more favorable as may be available to any other director or senior executive
officer of the Company, while you are employed with the Company. 5. Termination
of Your Employment. (a) No Reason Required. You or the Company may terminate
your employment at any time for any reason, or for no reason, subject to
compliance with Section 5(e). (b) Termination by the Company for Cause. (i)
“Cause” means any of the following: (A) Your continued failure, either due to
willful action or as a result of gross neglect, to substantially perform your
duties and responsibilities to the Company under this Agreement (other than any
such failure resulting from your incapacity due to physical or mental illness)
that, if capable of being cured, has not been cured within thirty (30) days
after written notice is delivered to you by the Company, which notice specifies
in reasonable detail the manner in which the Company believes you have not
substantially performed your duties and responsibilities; (B) Your engagement in
conduct that is demonstrably and materially injurious to the Company, or that
materially harms the reputation or financial position of the Company, unless the
conduct in question was undertaken in good faith on an informed basis with due
care and with a rational business purpose and based upon the honest belief that
such conduct was in the best interest of the Company; 3



--------------------------------------------------------------------------------



 
[exhibit1012019q2007.jpg]
(C) Your indictment or conviction of, or plea of guilty or nolo contendere to, a
felony or any other crime involving dishonesty, fraud or moral turpitude; (D)
Your being found liable in any SEC or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not you admit or deny liability) where the conduct
that is the subject of such action is demonstrably and materially injurious to
the Company; (E) Your material breach of your fiduciary duties to the Company;
(F) Your (1) obstructing or impeding, (2) endeavoring to influence, obstruct or
impede, or (3) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”). However, your failure to waive attorney-client privilege
relating to communications with your own attorney in connection with an
Investigation shall not constitute “Cause”; (G) Your removing, concealing,
destroying, purposely withholding, altering or by any other means falsifying any
material that is requested in connection with an Investigation; (H) Your
disqualification, bar, prohibition, order or similar restriction imposed against
you by any governmental or self-regulatory authority from serving as an officer
or director of any member of the Company or your loss of any governmental or
self-regulatory license that is reasonably necessary for you to perform your
responsibilities to the Company under this Agreement, if (i) the
disqualification, bar or loss continues for more than thirty (30) days and (ii)
during that period the Company uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid to the extent legally permissible); (I) Your
unauthorized use or disclosure of confidential or proprietary information or
related materials, or your violation of any of the terms of the Confidentiality
Agreements (as defined below) or the Company’s standard confidentiality policies
and procedures, in each case, which results or could reasonably be expected to
result in reputational, economic, financial or other injury to the Company or
its subsidiaries or affiliates; (J) Your violation, as determined by the Board
in good faith, of the Company ’s (1) workplace violence policy or (2) policies
on discrimination, unlawful harassment or substance abuse; or (K) Your material
breach of this Agreement that has not been cured within thirty (30) days after
written notice is delivered to you by the Company, which notice specifies in
reasonable detail the manner in which the Company believes this Agreement has
been breached. For purposes of this definition, no act or omission by you will
be “willful” unless it is made by you in bad faith or without a reasonable
belief that your act or omission was in the best interests of the Company. (c)
Your Termination for Good Reason. (i) “Good Reason” means the occurrence
(without your express written consent) of any of the following: (A) a material
reduction in your Salary other than a reduction that would affect all senior
officers of the Bank based on the financial performance of the Bank, and in such
case, your reduction shall not exceed the percentage reduction of similarly
situated senior executives of the Bank; 4



--------------------------------------------------------------------------------



 
[exhibit1012019q2008.jpg]
(B) the assignment to you of duties substantially inconsistent with your
position, authority, responsibilities or status as Chief Executive Officer of
the Company (except in connection with a for Cause termination); (C) a change in
the geographic location at which you must perform the services under this
Agreement outside of Los Angeles County, California, exclusive of required
business travel; or (D) material breach by the Company of this Agreement. For
purposes of this Agreement, Good Reason shall not be deemed to exist unless (1)
your termination of employment for Good Reason occurs within 90 days following
the initial existence of one of the conditions specified in clauses (A) through
(D) above, (2) you provide the Company with written notice of the existence of
such condition within 60 days after the initial existence of the condition, and
(3) the Company fails to remedy the condition within 30 days after its receipt
of such notice. (d) Termination on Disability or Death. (i) If the Company
determines in good faith that your Disability has occurred, the Company may give
you Termination Notice (as defined below). If within 30 days of the Termination
Notice you do not return to a full-time performance of your responsibilities,
your employment will terminate. If you do return to full-time performance in
that 30-day period, the Termination Notice will be cancelled for all purposes of
this Agreement. Except as provided in this Section 5(d), your incapacity due to
mental or physical illness or injury will not affect the Company’s obligations
under this Agreement. For these purposes, you will be deemed to have incurred a
Disability if any of the following occur: (i) you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than 12 months, (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months, you are
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank; or (iii) you
are determined to be totally disabled by the Social Security Administration.
With respect to “(i)” above, this Disability determination must be made by a
physician, retained by the Bank for purposes of making this determination, or
retained by you and approved by the Bank (which approval shall not be
unreasonably withheld). (ii) Your employment will terminate automatically on
your death. (e) Advance Notice Generally Required. (i) To terminate your
employment, either you or the Company must provide a Termination Notice to the
other. A “Termination Notice” is a written notice that states the specific
provision of this Agreement on which such termination is based, including, if
applicable, the specific clause of the definition of Cause and a reasonably
detailed description of the facts that permit termination under that clause. The
failure to include any fact in a Termination Notice that contributes to a
showing of Cause does not preclude the Company from asserting that fact in
enforcing its rights under this Agreement. (ii) You and the Company agree to
provide a Termination Notice thirty (30) days in advance of any termination,
unless your employment is terminated by the Company for Cause or because of your
Disability or death. Accordingly, the effective date of termination of your
employment will be 30 days after Termination Notice is given, except that (A)
the effective date will be the date of the Company’s Termination Notice if your
employment is terminated by the Company for Cause, although the Company may
provide a later effective date in the Termination Notice, (B) the effective date
will be the 30 days after Termination Notice is given if your employment is
terminated because of your Disability, and (C) the effective date will be the
date of your death if your employment is terminated because of your death. The
Company may elect to place you on paid leave for all or part of the advance
Termination Notice period. Notwithstanding the foregoing, if you give the
Company a Termination Notice, the Company in its sole discretion may waive the
30-day notice requirement and accelerate the effective date of termination of
your employment to any earlier date. In the event of a termination for Good
Reason, the provisions of Section 5(c) above shall control over any inconsistent
provisions in this Section 5(e)(ii). 5



--------------------------------------------------------------------------------



 
[exhibit1012019q2009.jpg]
(f) Non-Renewal. Notwithstanding anything contained herein, in no event shall
the expiration of the Term or the Company’s election not to renew or extend the
Term or your employment with the Company constitute a termination of your
employment by the Company without Cause or by you for Good Reason. For the
avoidance of doubt, nothing contained in this Section 5(f) shall preclude or
limit the Company’s ability to, in its sole discretion, pay or provide you with
severance or termination pay and/or benefits in connection with a termination of
your employment upon or following the expiration of the Term or the Company’s
election not to renew or extend the Term. 6. The Company’s Obligations in
Connection with Your Termination. (a) General Effect. On termination, your
employment will end and the Company will have no further obligations to you
except as provided in this Section 6. (b) By the Company Without Cause or by You
for Good Reason. If the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case, other than within
eighteen (18) months following a “Change in Control” (as defined below), subject
to Section 6(f): (i) The Company will pay you the following as of the end of
your employment: (A) your unpaid Salary through the date of termination, (B)
your Salary for any accrued but unused vacation, and (C) any accrued expense
reimbursements and other cash entitlements (together, your “Accrued
Compensation”), in each case, as and when such amounts would otherwise been paid
had your employment not been terminated or such earlier or later time as may be
required by law. In addition, the Company will timely pay you any amounts and
provide to you any benefits that are required, or to which you are entitled,
under any plan, contract or arrangement of the Company (together, the “Other
Benefits”). (ii) The Company will pay you an amount equal to one (1) year of
your then -current annual Salary, to be paid on the Company’s regular pay cycle
and through the Company’s payroll over a 12-month period commencing on the date
of the termination of employment. (iii) The Company will pay you an amount equal
to a pro -rated portion of your prior year’s Bonus based on the number of days
worked during the year of termination, payable in a lump-sum within thirty (30)
days following the date of termination of employment. (iv) All outstanding and
then unvested stock options, restricted stock and other equity awards granted to
you under any of the Company’s equity incentive plans (or awards substituted
therefore covering the securities of a successor company) (each, an “Equity
Award”) that are at such time subject to vesting solely based on your continued
employment with the Company (each, a “Time- Vesting Equity Award”) shall be
deemed to have vested as if your employment has continued for one (1) year
following the actual termination date. All other outstanding and unvested Equity
Awards (each, a “Performance-Vesting Equity Award”) shall be treated in
accordance with the terms of the plan document and applicable award agreement
governing such Performance-Vesting Equity Award. (v) If you timely elect to
continue your Company -provided health insurance coverage pursuant to federal
COBRA law, the Company will pay directly or, at its election, reimburse you for
the cost of such COBRA premiums, at the same level as you maintain as of the
date of termination, through the end of the COBRA period (18 months), or until
such time as you qualify for health insurance benefits through a new employer,
whichever occurs first (the “COBRA Period”). The reimbursement shall be for 100%
of your COBRA premiums, as well as for your eligible dependents’ COBRA premiums,
and the coverage to be provided on this basis shall be health and dental
coverage. Notwithstanding the foregoing, if (x) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) under Treasury Regulation
Section 1.409A-1(a)(5), or (y) the Company is otherwise unable to continue to
cover you under its group health plans without incurring penalties (including
without limitation, pursuant to the Patient Protection and Affordable Care Act
or Section 2716 of the Public Health Service Act or any other health care law),
then, in either case, an amount equal to each remaining COBRA premium under such
plans shall thereafter be paid to you in substantially equal monthly
installments over the COBRA Period (or the remaining portion thereof) (the
benefits under this Section 6(b)(v), the “COBRA Benefit”). 6



--------------------------------------------------------------------------------



 
[exhibit1012019q2010.jpg]
(c) By the Company For Cause or by You for Any Reason other than for Good
Reason. If the Company terminates your employment for Cause or you terminate
your employment for any reason other than for Good Reason as set forth in
Section 6(b) or 6(e), the Company will pay your Accrued Compensation and provide
your Other Benefits, as and when such amounts would otherwise been paid had your
employment not been terminated or such earlier time as may be required by law.
(d) Your Disability or Death. If your employment terminates because of
Disability or death, the Company will pay or provide you or your estate (1) your
Accrued Compensation and your Other Benefits, as and when such amounts would
otherwise been paid had your employment not been terminated or such earlier time
as may be required by law, and (2) subject to Section 6(f), an amount equal to a
pro-rated portion of your prior year’s Bonus based on the number days worked
during the year of termination, payable in a lump-sum within thirty (30) days
following the date of termination of employment. (e) Change in Control;
Termination in Connection with a Change in Control. If within eighteen (18)
months following a Change in Control, the Company terminates your employment
without Cause or you terminate your employment for Good Reason, in either case,
subject to Section 6(f): (i) The Company will pay you your Accrued Compensation
and provide your Other Benefits, as and when such amounts would otherwise have
been paid had your employment not been terminated or such earlier time required
by law. (ii) In lieu of the amounts set forth in Sections 6(b)(ii) and (iii)
above, the Company will pay you an amount equal to two and one- half (2.5) times
the sum of (a) your then-current annual Salary and (b) your then-maximum annual
Bonus, payable in a lump-sum within thirty (30) days following the date of
termination. (iii) The Company shall provide you with the COBRA Benefit on the
terms and conditions set forth in Section 6(b)(v) above. (iv) In the event of
any Change in Control, (a) your Time-Vesting Equity Awards shall fully and
automatically vest as of the date of such Change in Control and (b) your
Performance-Vesting Equity Awards shall be treated in accordance with the terms
of the plan document and applicable award agreement governing such
Performance-Vesting Equity Award. (v) For purposes of this Agreement, a “Change
in Control” shall mean any transaction or series of related transactions as a
result of which: (A) the Company consummates a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of its
assets (each a “Business Combination”), in each case, unless immediately
following the consummation of such Business Combination all of the following
conditions are satisfied: (1) Persons, who, immediately prior to such Business
Combination, were the beneficial owners of the Outstanding Voting Securities of
the Company, beneficially own (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
directly or indirectly, more than 50% of the combined voting power of the then
Outstanding Voting Securities of the entity (the “Resulting Entity”) resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries); 7



--------------------------------------------------------------------------------



 
[exhibit1012019q2011.jpg]
(2) no Person beneficially owns (within the meaning of Rule 13d-3), directly or
indirectly, more than 50% of the then outstanding combined voting power of the
Outstanding Voting Securities of the Resulting Entity, except to the extent that
such Person’s beneficial ownership of the Company immediately prior to the
Business Combination exceeded such threshold; and (3) at least one-half of the
members of the board of directors of the Resulting Entity were members of the
Board at the time the Board authorized the Company to enter into the definitive
agreement providing for such Business Combination; or (B) any Person acquires
beneficial ownership (within the meaning of Rule 13d-3) of more than 50% of the
combined voting power (calculated as provided in Rule 13d-3 in the case of
rights to acquire securities) of the then Outstanding Voting Securities of the
Company and has greater beneficial ownership than the existing stockholders of
the Company as of the date hereof; provided, however, that for purposes of this
clause, the following acquisitions shall not constitute a Change in Control: (x)
any acquisition directly from the Company, (y) any acquisition by the Company,
or (z) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company. (C)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act, which definition shall include a “person” within the meaning of
Section 13(d)(3) of the Exchange Act. (D) “Outstanding Voting Securities” of any
Person means the outstanding securities of such Person entitling the holders
thereof to vote generally in the election of directors of such Person. (vi) The
payments and vesting provisions set forth in this Agreement, including under
this subsection (e), shall: (A) with respect to the treatment of Equity Awards
under this Section 6, take precedence over any conflicting provision under any
award agreement applicable to such Equity Awards, unless such award agreement is
more favorable to you, in which case the award agreement shall govern; and (B)
be subject to the provisions set forth in Annex A. (f) Release. Notwithstanding
anything to the contrary herein, the Company will not be required to make the
payments or provide the benefits stated in this Section 6 (other than your
Accrued Compensation and Other Benefits) unless you execute and deliver to the
Company (and do not revoke within the applicable time period) a general release
of claims substantially in the form attached hereto as Annex B (the “Release”)
within thirty (30) days following the date of termination of your employment. If
the Release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then the following shall apply: (i) To the
extent any such cash payment or continuing benefit to be provided is not
“deferred compensation” for purposes of Section 409A of the Code (“Section
409A”), then such payment or benefit shall commence upon the first scheduled
payment date immediately after the date the Release is executed and no longer
subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement had such
payments commenced immediately upon the termination of your employment, and any
payments made thereafter shall continue as provided herein. The delayed benefits
shall in any event expire at the time such benefits would have expired had such
benefits commenced immediately following the termination of your employment.
(ii) To the extent any such cash payment or continuing benefit to be provided is
“deferred compensation” for purposes of Section 409A, then such payments or
benefits shall be made or commence upon the thirty-first (31st) day following
the termination of your employment. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon the
termination of your employment, and any payments made thereafter shall continue
as provided herein. The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following the termination of your employment. 8



--------------------------------------------------------------------------------



 
[exhibit1012019q2012.jpg]
7. Confidentiality; Non-Solicitation; Non-Disparagement. (a) You acknowledge and
agree that you are bound by certain confidentiality, non -solicitation and other
covenants set forth in the Confidentiality Agreement between you and the
Company, dated August 5, 2013, and the Non-Disclosure and Non-Solicitation
Agreement and Acknowledgement between you and the Company, dated August 5, 2013
(together, the “Confidentiality Agreements”). You hereby reaffirm the covenants
and provisions set forth in the Confidentiality Agreements. Nothing in this
Agreement, the Confidentiality Agreements, or the Company’s standard
confidentiality policies and procedures in effect from time to time shall
prevent your truthful testimony as a witness, participation in an Investigation,
or disclosure of wrongdoing to law enforcement or regulatory agencies of
competent jurisdiction, including, without limitation, the Equal Employment
Opportunity Commission (EEOC), National Labor Relations Board (NLRB),
Occupational Safety and Health Administration (OSHA), the Securities and
Exchange Commission, the Board of Governors of the Federal Reserve System (FRB),
the Federal Deposit Insurance Corporation (FDIC) or California Department of
Business Oversight (DBO), or prohibit you from divulging confidential or
proprietary information to the extent required by order of court or agency of
competent jurisdiction. (b) You agree that you will not make any public
statement that would libel, slander or disparage any member of the Company or
any of their respective past or present officers, directors, employees or
agents. 8. Effect on Other Agreements; Entire Agreement. This Agreement is the
entire agreement between you and the Company with respect to the relationship
contemplated by this Agreement and supersedes any earlier agreement, written or
oral, with respect to the subject matter of this Agreement, except for the
Confidentiality Agreements, which remain in place. You agree that, effective as
of the Effective Date, this Agreement replaces, terminates and supersedes the
Prior Agreement, and that the Prior Agreement is hereby terminated and shall be
of no further force or effect. In entering into this Agreement, no party has
relied on or made any representation, warranty, inducement, promise or
understanding that is not in this Agreement. You hereby acknowledge that you are
not subject to any obligation which would in any way restrict the performance of
your duties hereunder. 9. Successors. (a) Payments on Your Death. If you die and
any amounts are or become payable under this Agreement, the Company will pay
those amounts to your estate. (b) Assignment by You. You may not assign this
Agreement without the Company’s consent. Also, except as required by law, your
right to receive payments or benefits under this Agreement may not be subject to
execution, attachment, levy or similar process. Any attempt to effect any of the
preceding in violation of this Section 9(b), whether voluntary or involuntary,
will be void. (c) Assumption by any Surviving Company. Before the effectiveness
of any merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
the Company (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s consolidated assets
(a “Sale”), other than a Reorganization or Sale pursuant to which this Agreement
will be assumed by the Surviving Company by operation of law, the Company will
cause (1) the Surviving Company to unconditionally assume this Agreement in
writing and (2) a copy of the assumption to be provided to you. After the
Reorganization or Sale, the Surviving Company will be treated for all purposes
as the Company under this Agreement. The “Surviving Company” means (i) in a
Reorganization, the entity resulting from the Reorganization or (ii) in a Sale,
the entity that has acquired all or substantially all of the assets of the
Company. 9



--------------------------------------------------------------------------------



 
[exhibit1012019q2013.jpg]
10. Disputes. (a) Employment Matters. This Section 10 applies to any controversy
or claim between you and the Company arising out of or relating to or concerning
this Agreement or any aspect of your employment with the Company or the
termination of that employment (together, an “Employment Matter”). This
includes, but is not limited to, any and all employment-related claims or
controversies, such as breach of employment agreement, breach of the covenant of
good faith and fair dealing, negligent supervision or hiring, wrongful discharge
in violation of public policy, unpaid wages under the state and federal wage
payment laws, breach of privacy claims, intentional or negligent infliction of
emotional distress claims, fraud, misrepresentations, defamation, and any claims
that could be asserted under all state and federal anti-discrimination laws,
including, but not limited to, the California Fair Employment and Housing Act,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the California Labor Code, and the
Family and Medical Leave Act. You specifically agree to arbitrate all claims for
discrimination and marital status, sexual orientation, disability, political
activity, or any other statutorily-protected basis under the procedure set forth
in this Section 10 and not through a court of law. This Agreement is further
intended to apply to any claim you may have against any of the Company’s
officers, directors, employees, agents, or any of its affiliated or related
entities, and to any and all past and future employment relationships you may
have with the Company regardless of job position or title. (b) Mandatory
Arbitration. Any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of your employment, including, but not limited to, any
state or federal statutory claims, shall be submitted to arbitration in the
County of Los Angeles, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Los Angeles, California, or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure § 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that in the event that provisional injunctive relief
is not available, or is not available in a timely manner, through such
arbitration, then provisional injunctive relief may, but need not, be sought by
either party to this Agreement in a court of law while arbitration proceedings
are pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the Arbitrator.
Either you or the Company may initiate the arbitration process by delivering a
written request for arbitration to the other party within the time limits that
would apply to the filing of civil complaint in state or federal district court,
as applicable to the claim at issue. A late request will be void. Final
resolution of any dispute through arbitration may include any remedy or relief
that the Arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. At the conclusion of the
arbitration, the Arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the Arbitrator’s award or decision
is based. Any award or relief granted by the Arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties hereto acknowledge and agree that they are hereby
waiving any rights to trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other in connection with any
matter whatsoever arising out of or in any way connected with this Agreement or
your employment. The parties hereto agree that the Company shall be responsible
for payment of the forum costs of any arbitration hereunder, including the
Arbitrator’s fee. You and the Company further agree that in any proceeding to
enforce the terms of this Agreement, the prevailing party shall be entitled to
its or her reasonable attorneys’ fees and costs (other than forum costs
associated with the arbitration) incurred by it or him in connection with
resolution of the dispute in addition to any other relief granted.
Notwithstanding this provision, the parties hereto may mutually agree to mediate
any dispute prior to or following submission to arbitration. (c) Enforcement of
Arbitration Awards. You or the Company may bring an action or special proceeding
in a state or federal court of competent jurisdiction sitting in the County of
Los Angeles, California to enforce any arbitration award under Section 10(b). 10



--------------------------------------------------------------------------------



 
[exhibit1012019q2014.jpg]
(d) Jurisdiction and Choice of Forum. You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the County
of Los Angeles, California over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 10(b). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both you
and the Company (i) acknowledge that the forum stated in this Section 10(d) has
a reasonable relation to this Agreement and to the relationship between you and
the Company and that the submission to the forum will apply even if the forum
chooses to apply non-forum law, (ii) waive, to the extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of any action or
proceeding covered by this Section 10(d) in the forum stated in this Section,
including any objection on the grounds of forum non conveniens or the like,
(iii) agree not to commence any such action or proceeding in any forum other
than the forum stated in this Section 10(d), and (iv) agree that, to the extent
permitted by law, a final and non- appealable judgment in any such action or
proceeding in any such court will be conclusive and binding on you and the
Company. (e) Waiver of Jury Trial. To the extent permitted by law, you and the
Company waive any and all rights to a jury trial with respect to any Employment
Matter. Notwithstanding the provisions of this Agreement, you shall have the
right to file a claim for workers’ compensation and unemployment insurance
benefits with the appropriate state agencies, unfair labor practice charges with
the National Labor Relations Board, or an administrative charge with the Equal
Employment Opportunity Commission, California Department of Fair Employment and
Housing, or any similar state agency. (f) Governing Law. This Agreement, and all
questions relating to its validity, interpretation, performance and enforcement,
as well as the legal relations hereby created between the parties hereto, shall
be governed by and construed under, and interpreted and enforced in accordance
with, the laws of the State of California, notwithstanding any California or
other conflict of law provision to the contrary. 11. General Provisions. (a)
Construction. References (A) to Sections are to sections of this Agreement
unless otherwise stated; (B) to any contract (including this Agreement) are to
the contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity. (i) The various headings in this
Agreement are for convenience of reference only and in no way define, limit or
describe the scope or intent of any provisions or Sections of this Agreement.
(ii) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.” (iii) It is your and
the Company ’s intention that this Agreement not be construed more strictly with
regard to you or the Company. (b) Withholding. You and the Company will treat
all payments to you under this Agreement as compensation for your employment.
Accordingly, the Company may withhold from any payment any taxes that are
required to be withheld under any law, rule or regulation. (c) Severability. If
any provision of this Agreement is found by any court of competent jurisdiction
(or legally empowered agency) to be illegal, invalid or unenforceable for any
reason, then (1) the provision will be amended automatically to the minimum
extent necessary to cure the illegality or invalidity and permit enforcement and
(2) the remainder of this Agreement will not be affected. 11



--------------------------------------------------------------------------------



 
[exhibit1012019q2015.jpg]
(d) No Set-off or Mitigation. Except if your employment is terminated by the
Company for Cause, your and the Company’s respective obligations under this
Agreement will not be affected by any set-off, counterclaim, recoupment or other
right you or any member of the Company may have against each other or anyone
else. You do not need to seek other employment or take any other action to
mitigate any amounts owed to you under this Agreement. (e) Notices. All notices,
requests, demands and other communications under this Agreement must be in
writing and will be deemed given (1) on the business day sent, when delivered by
hand or facsimile transmission (with confirmation) during normal business hours,
(2) on the business day after the business day sent, if delivered by a
nationally recognized overnight courier or (3) on the third business day after
the business day sent if delivered by registered or certified mail, return
receipt requested, in each case to the following address or number (or to such
other addresses or numbers as may be specified by notice that conforms to this
Section 11(e)): If to you, to your address then on file with the Company’s
payroll department. If to the Company or any other member of the Company, to:
Hanmi Financial Corporation 3660 Wilshire Boulevard, Penthouse Suite A Los
Angeles, California 90010 Attention: Chairman of the Board Facsimile: (213)
384-0990 (f) Consideration. This Agreement is in consideration of the mutual
covenants contained in it. You and the Company acknowledge the receipt and
sufficiency of the consideration to this Agreement and intend this Agreement to
be legally binding. (g) Amendments and Waivers. Any provision of this Agreement
may be amended or waived but only if the amendment or waiver is in writing and
signed, in the case of an amendment, by you and the Company or, in the case of a
waiver, by the party that would have benefited from the provision waived. Except
as this Agreement otherwise provides, no failure or delay by you or the Company
to exercise any right or remedy under this Agreement will operate as a waiver,
and no partial exercise of any right or remedy will preclude any further
exercise. (h) Legal Counsel; Mutual Drafting. Each party recognizes that this is
a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. You agree and acknowledge that you have read and understand this
Agreement, are entering into it freely and voluntarily, and have been advised to
seek counsel prior to entering into this Agreement and have had ample
opportunity to do so. (i) Golden Parachute/Bank Regulatory Limitation. The
parties understand and agree that at the time any payment would otherwise be
made or benefit provided under Section 6 of this Agreement, depending on the
facts and circumstances existing at such time, the satisfaction of such
obligations by the Company may be deemed by a regulatory authority to be
illegal, an unsafe and unsound practice, or for some other reason not properly
due or payable by the Company. Among other things, applicable banking laws,
regulations and published guidance and policies of the appropriate regulatory
authorities, including, but not limited to Section 39(a) of the Federal Deposit
Insurance Act, 12 C.F.R. Part 364 Appendix A, § III, 12 C.F.R. part 359,
Guidance on Sound Incentive Compensation Policies, 75 Fed. Reg. 36,395 (June 25,
2010) or similar regulations or regulatory action following similar principles
may apply at such time. You understand, acknowledge and agree that,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to make any payment or provide any benefit under Section 6 of this
Agreement where (i) an appropriate regulatory authority does not approve or
acquiesce as required or objects to the making of such payment or benefit or
(ii) the Company has been informed in writing by a representative of the
appropriate regulatory authority that it is the position of such regulatory
authority that making such payment or providing such benefit would constitute an
unsafe and unsound practice, violate a written agreement with the regulatory
authority, violate an applicable rule or regulation, or would cause the
representative of the regulatory authority to recommend enforcement action
against the Company. 12



--------------------------------------------------------------------------------



 
[exhibit1012019q2016.jpg]
(j) Key Employee Delay on Payments. Notwithstanding the timing of payments set
forth in Agreement, if the Company determines that you are a “specified
employee” within the meaning of Section 409A, as may be amended and that, as a
result of such status, any portion of the payment under this Agreement would be
subject to additional taxation, the Company will delay paying any portion of
such payment until the earliest permissible date on which payments may commence
without triggering such additional taxation (with such delay not to exceed six
(6) months), with the first such payment to include the amounts that would have
been paid earlier but for the above delay. (k) Third-Party Beneficiaries.
Subject to Section 9, this Agreement will be binding on, inure to the benefit of
and be enforceable by the parties and their respective heirs, personal
representatives, successors and assigns. This Agreement does not confer any
rights, remedies, obligations or liabilities to any entity or person other than
you and the Company and your and the Company’s permitted successors and assigns,
although (i) this Agreement will inure to the benefit of the Company and (ii)
Section 9(a) will inure to the benefit of the most recent persons named in a
notice under that Section. 12. Compliance with Section 409A. (a) General. It is
the intention of both the Company and you that the benefits and rights to which
you could be entitled pursuant to this Agreement comply with Section 409A to the
extent that the requirements of Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If you or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on you and on the Company).
Notwithstanding the foregoing, the Company does not make any representation to
you that the payments or benefits provided under this Agreement are exempt from,
or satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless you or any
beneficiary for any tax, additional tax, interest or penalties that you or any
beneficiary may incur in the event that any provision of this Agreement, or any
amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A. (b)
Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of your employment shall be made
unless and until you incur a “separation from service” within the meaning of
Section 409A. (c) No Acceleration of Payments. Neither the Company nor you,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A. (d) Treatment of Each Installment as a Separate Payment
and Timing of Payments. For purposes of applying the provisions of Section 409A
to this Agreement, each separately identified amount to which you are entitled
under this Agreement shall be treated as a separate payment. In addition, to the
extent permissible under Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company. (e) Taxable
Reimbursements and In-Kind Benefits. (i) Any reimbursements by the Company to
you of any eligible expenses under this Agreement that are not excludable from
your income for Federal income tax purposes (the “Taxable Reimbursements”) shall
be made by no later than the earlier of the date on which they would be paid
under the Company’s normal policies and the last day of the calendar year
following the year in which the expense was incurred. 13



--------------------------------------------------------------------------------



 
[exhibit1012019q2017.jpg]
(ii) The amount of any Taxable Reimbursements, and the value of any in -kind
benefits to be provided to you during any calendar year, shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year (except for any life-term or other aggregate limitation
applicable to medical expenses). (iii) The right to Taxable Reimbursement, or in
-kind benefits, shall not be subject to liquidation or exchange for another
benefit. [Signature Page Follows] 14



--------------------------------------------------------------------------------



 
[exhibit1012019q2018.jpg]
13. Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement. However, this Agreement will not be effective until
the date both parties have executed this Agreement. Very truly yours, HANMI
FINANCIAL CORPORATION _________________________________ Name: Joseph Rho Title:
Chairman HANMI BANK _________________________________ Name: Joseph Rho Title:
Chairman ACCEPTED AND AGREED TO: _________________________________ Bonita I. Lee
Dated: ____________, 2019 15



--------------------------------------------------------------------------------



 
[exhibit1012019q2019.jpg]
Annex A Limitation on Payments Following a Change in Control In the event that
any payment or benefit received or to be received by Bonita I. Lee (“Executive”)
pursuant to that certain Employment Agreement (the “Agreement”), dated April 2,
2019 and effective as of May 3, 2019, by and between Executive, Hanmi Financial
Corporation and Hanmi Bank (together, the “Company”) or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Annex A, be subject to the excise tax imposed by Section 4999 of the Code, any
successor provisions, or any comparable federal, state, local or foreign excise
tax (“Excise Tax”), then such Payments shall be either (A) provided in full
pursuant to the terms of the Agreement and any other applicable agreements and
plans, or (B) provided as to such lesser extent which would result in no portion
of such Payments being subject to the Excise Tax (“Reduced Amount”), whichever
of the foregoing amounts, taking into account the applicable federal, state,
local and foreign income, employment and other taxes and the Excise Tax
(including, without limitation, any interest or penalties on such taxes),
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Annex A shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
(“Independent Tax Counsel”), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required under this Annex A, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate unless
Executive’s actual effective marginal tax rate at the relevant time is less than
the highest marginal rate, in which case such lower rate shall be used by
Independent Tax Counsel. The Company and Executive shall furnish to Independent
Tax Counsel such information and documents as Independent Tax Counsel may
reasonably request in order to make a determination under this Annex A. The
Company shall bear all costs that Independent Tax Counsel may reasonably incur
in connection with any calculations contemplated by this Annex A. In the event
that (ii)(B) above applies, then based on the information provided to Executive
and the Company by Independent Tax Counsel, and notwithstanding any other
provision of the Agreement or any other plan, arrangement or agreement to the
contrary, the reduction of such Payments shall be made as follows: (A) if none
of the Payments constitute non-qualified deferred compensation (within the
meaning of Section 409A of the Code), then such reduction and/or repayment shall
occur in the manner the Executive elects in writing prior to the date of
Payment; or (B) if any Payment constitutes non-qualified deferred compensation
or if the Executive fails to elect an order in the event that none of the
Payments constitutes non-qualified deferred compensation (within the meaning of
Section 409A of the Code), then the Payments to be reduced will be determined in
a manner which maximizes the Executive’s economic position and, to the extent
the economic cost is equivalent between one or more Payments, such Payments will
be reduced in the inverse order of when payment would have been made to the
Executive, until the aggregate Payments payable to the Executive equal the
Reduced Amount. Annex A



--------------------------------------------------------------------------------



 
[exhibit1012019q2020.jpg]
Annex B General Release For valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the undersigned does hereby release and forever
discharge the “Releasees” hereunder, consisting of Hanmi Financial Corporation,
a Delaware corporation, and Hanmi Bank, a state chartered bank incorporated
under the laws of the State of California (together, the “Company”), and their
partners, associates, parents, subsidiaries, affiliates, successors, heirs,
assigns, agents, directors, officers, employees, equityholders, representatives,
lawyers, insurers, and all persons acting by, through, under or in concert with
them, or any of them, of and from any and all manner of action or actions, cause
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination from employment of the undersigned by the
Releasees, or any of them; any claim for benefits under any stock option or
other equity-based incentive plan of the Releasees (or any related agreement to
which any Releasee is a party); any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
Releasee’s right to terminate the employment of the undersigned; and any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, and the Americans With Disabilities Act. Notwithstanding the
foregoing, this General Release (“Release”) shall not operate to release any
Claims which the undersigned may have with respect to (i) payments and other
express obligations of the Company under that certain Employment Agreement,
dated as of April 2, 2019 and effective as of May 3, 2019 between the Company
and the undersigned (“Employment Agreement”); (ii) accrued and vested benefits
the undersigned may have, if any, as of the date hereof under any employee
benefit plan of the Company or, with respect to any outstanding equity awards
held by the undersigned, under any equity incentive plan, stock award or option
agreement, as any such stock award or option agreement may be amended by the
Employment Agreement, if such amendment is more favorable to the undersigned;
(iii) payments and other obligations of the Company with respect to
indemnification of the undersigned under the Company’s Amended and Restated
Certificate of Incorporation, Amended and Restated Bylaws, and under any
indemnification agreement between the Company and the undersigned. Additionally,
notwithstanding the foregoing, the undersigned understands that nothing in this
Release limits the undersigned’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission (the “EEOC”), the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). The undersigned further understand that this
Release does not limit the undersigned’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. This Release does not limit
the undersigned’s right to receive an award for information provided to any
Government Agencies, and except, to the extent permissible by applicable law,
the undersigned hereby agrees to waive the right to any monetary relief or
recovery, including attorneys’ fees and costs, granted by the EEOC in connection
with any complaint and/or charge brought against the Releasees arising out of
the employment relationship or the termination of the employment relationship
with the Company, regardless as to who brought or brings any such complaint or
charge, whether in the nature of an individual action, class, or otherwise. THE
UNDERSIGNED ACKNOWLEDGES THAT SHE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Annex B



--------------------------------------------------------------------------------



 
[exhibit1012019q2021.jpg]
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON
LAW PRINCIPLES OF SIMILAR EFFECT. IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT
PROTECTION ACT OF 1990, THE UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS: (1) SHE
HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE; (2) SHE
HAS THE RIGHT TO SEEK A JUDICIAL DETERMINATION OF THE VALIDITY OF THE RELEASE OF
CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT; (3) SHE HAS TWENTY-ONE
(21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND (4) SHE HAS SEVEN (7)
DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT, AND THIS RELEASE SHALL BECOME
EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD. The undersigned
represents and warrants that there has been no assignment or other transfer of
any interest in any Claim which she may have against Releasees, or any of them,
and the undersigned agrees to indemnify and hold Releasees, and each of them,
harmless from any liability, Claims, demands, damages, costs, expenses and
attorneys’ fees incurred by Releasees, or any of them, as the result of any such
assignment or transfer of any rights or Claims under any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
the undersigned under this indemnity. The undersigned represents and warrants
that she is not aware of or has already fully disclosed in writing to the Board
any information that could give rise to a claim or cause of action against the
Company or any other Releasee by the undersigned or others claiming through him,
including without limitation any knowledge of fraud or suspected fraud,
overpayments or suspected overpayments, false or misleading statements or
suspected false or misleading statements, improper or erroneous financial
reporting, violations or suspected violations of any law or regulation, or other
irregularities, or any violations of Company policies, procedures, or the
Company Code of Conduct. This includes any matters for which the undersigned is
responsible or that came to her attention, whether in her capacity as an
employee, member of the Board, or any other capacity. The undersigned further
represents and warrants that she has not initiated, nor is she a party to, any
proceeding in any court or government agency involving claims against the
Company or any other Releasee. The undersigned further agrees that she has not
been requested, directly or indirectly by the Company, to provide misleading
information to an external person or to conduct himself in a manner inconsistent
with the Company’s Code of Conduct, nor has she been discouraged or prevented
from reporting possible violations of law to the Board. Notwithstanding the
foregoing, no provision of this General Release or any other agreement with the
Company prohibits the undersigned from reporting or disclosing any actual,
possible or potential violation of any federal, state or local law or regulation
to any governmental agency or entity, or making other reports or disclosures
that are protected under the whistleblower provisions of any federal, state or
local law or regulation, in each such case without any prior authorization of,
or prior, contemporaneous or subsequent notice to, the Company. The undersigned
agrees that if she hereafter commences any suit arising out of, based upon, or
relating to any of the Claims released hereunder or in any manner asserts
against Releasees, or any of them, any of the Claims released hereunder, other
than those related to the validity of the release under the Age Discrimination
in Employment Act, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorney’s fees incurred by Releasees in defending or otherwise responding to
said suit or Claim. Annex B



--------------------------------------------------------------------------------



 
[exhibit1012019q2022.jpg]
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned. IN WITNESS WHEREOF, the undersigned has executed this
Release this ____ day of ___________, ____. _________________________________
Bonita I. Lee Annex B (Back To Top) Section 3: EX-99.1 (PRESS RELEASE) EXHIBIT
99.1 Hanmi Appoints Bonita I. Lee as its Chief Executive Officer LOS ANGELES,
April 03, 2019 (GLOBE NEWSWIRE) -- Hanmi Financial Corporation (Nasdaq: HAFC)
(“Hanmi”), the holding company for Hanmi Bank (the “Bank”), today announced that
Bonita I. Lee has been appointed President and Chief Executive Officer effective
May 3, 2019, and as a director of the Company and the Bank effective
immediately. Ms. Lee succeeds C. G. Kum who is retiring from Hanmi, as
previously announced. With more than 30 years of experience in the banking
industry, Ms. Lee joined Hanmi as Chief Operating Officer in 2013 and was
promoted to President in 2018. During her tenure with Hanmi, the Bank’s total
assets have nearly doubled. Her deep understanding of the Bank’s business and
strong record of success positions her for a smooth transition to the CEO role,
and allows Hanmi to execute its strategic initiatives. “I congratulate Bonnie on
her appointment as Hanmi’s next President and Chief Executive Officer,” said
Hanmi’s Chairman, Joseph K. Rho. “The Board recognizes Bonnie’s integral role in
Hanmi’s success over the last six years and has the utmost confidence in her
abilities. We anticipate a seamless transition as Bonnie takes on her new
leadership role at Hanmi, building on her deep connections with Hanmi’s
customers and employees. She is a seasoned executive and a highly respected
leader in the Korean American banking industry. I believe that as CEO, Bonnie
will expand upon Hanmi’s distinguished 37-year history of serving our community,
while strengthening the Bank’s position in the markets it serves.” Mr. Rho
concluded, “On behalf of my fellow board members, I would also like to extend
our deepest gratitude to C. G. Kum for



--------------------------------------------------------------------------------



 
[exhibit1012019q2023.jpg]
his service to Hanmi. C. G. led the Bank during one of our most transformational
periods. We wish him all the best in his retirement from the Bank.” Prior to
joining Hanmi and Hanmi Bank in August 2013, Ms. Lee was Senior Executive Vice
President and Chief Operating Officer of BBCN Bank and BBCN Bancorp, Inc., where
she was named Acting President and Chief Operating Officer from February 2013 to
April 2013 and led an Executive Council carrying out the duties of the Chief
Executive Officer during a management transition period at BBCN Bank. Prior to
this, Ms. Lee served as director and Regional President of the Western Region
for Shinhan Bank America from September 2008 to March 2009. Prior to joining
Shinhan Bank America, she served as Executive Vice President and Chief Credit
Officer at Nara Bank from April 2005 to September 2008, and as a Member of the
Office of the President from March 2006 to September 2008. Ms. Lee also served
Nara Bank as Senior Vice President and Chief Credit Officer from November 2003
to April 2005. Ms. Lee is a graduate of the University of Illinois, Chicago.
About Hanmi Financial Corporation Headquartered in Los Angeles, California,
Hanmi Financial Corporation owns Hanmi Bank, which serves multi-ethnic
communities through its network of 35 full-service branches and 9 loan
production offices in California, Texas, Illinois, Virginia, New Jersey, New
York, Colorado, Washington and Georgia. Hanmi Bank specializes in real estate,
commercial, SBA and trade finance lending to small and middle market businesses.
Additional information is available at www.hanmi.com. Forward-Looking Statements
This press release contains forward-looking statements, which are included in
accordance with the “safe harbor” provisions of the Private Securities
Litigation Reform Act of 1995. In some cases, you can identify forward-looking
statements by terminology such as “may,” “will,” “should,” “could,” “expects,”
“plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,”
“potential,” or “continue,” or the negative of such terms and other comparable
terminology. Although we believe that the expectations reflected in the
forward-looking statements are reasonable, we cannot guarantee future results,
levels of activity, performance or achievements. All statements other than
statements of historical fact are “forward–looking statements” for purposes of
federal and state securities laws, including, but not limited to, statements
about anticipated future operating and financial performance, financial position
and liquidity, business strategies, regulatory and competitive outlook,
investment and expenditure plans, capital and financing needs and availability,
plans and objectives of management for future operations, developments regarding
our capital plans, strategic alternatives for a possible business combination,
merger or sale transaction, and other similar forecasts and statements of
expectation and statements of assumption underlying any of the foregoing. These
statements involve known and unknown risks, uncertainties and other factors that
may cause our actual results, levels of activity, performance or achievements to
differ from those expressed or implied by the forward-looking statement. These
factors include the following: failure to maintain adequate levels of capital
and liquidity to support our operations; the effect of potential future
supervisory action against us or Hanmi Bank; general economic and business
conditions internationally, nationally and in those areas in which we operate;
volatility and deterioration in the credit and equity markets; changes in
consumer spending, borrowing and savings habits; availability of capital from
private and government sources; demographic changes; competition for loans and
deposits and failure to attract or retain loans and deposits; fluctuations in
interest rates and a decline in the level of our interest rate spread; risks of
natural disasters related to our real estate portfolio; risks associated with
Small Business Administration loans; failure to attract or retain key employees;
changes in governmental regulation, including, but not limited to, any increase
in FDIC insurance premiums; ability of Hanmi Bank to make distributions to Hanmi
Financial Corporation, which is restricted by certain factors, including Hanmi
Bank’s retained earnings, net income, prior distributions made, and certain
other financial tests; ability to identify a suitable strategic partner or to
consummate a strategic transaction; adequacy of our allowance for loan and lease
losses; credit quality and the effect of credit quality on our provision for
loan and lease losses and allowance for loan and lease losses; changes in the
financial performance and/or condition of our borrowers and the ability of our
borrowers to perform under the terms of their loans and other terms of credit
agreements; our ability to control expenses; and changes in securities markets.
In addition, we set forth certain risks in our reports filed with the U.S.
Securities and Exchange Commission, including, Item 1A of our Annual Report on
Form 10-K for the year ended December 31, 2018, our Quarterly Reports on Form
10-Q, and Current Reports on Form 8-K that we will file hereafter, which could
cause actual results to differ from those projected. We undertake no obligation
to update such forward-looking statements except as required by law. Contact:
Richard Pimentel Corporate Finance Officer 213-427-3191



--------------------------------------------------------------------------------



 
[exhibit1012019q2024.jpg]
Lasse Glassen Investor Relations Addo Investor Relations 310-829-5400 A photo
accompanying this announcement is available at
http://www.globenewswire.com/NewsRoom/AttachmentNg/58b9b984-
2e87-4a7b-9fdc-46e41617a183 (Back To Top)



--------------------------------------------------------------------------------



 